Continuing Abatement Order filed September 8, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00216-CR
                                    ____________

                       RICHARD T. MARTIN, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 9
                           Harris County, Texas
                       Trial Court Cause No. 2067135

                   CONTINUING ABATEMENT ORDER

      On June 28, 2016, this court directed the trial court to conduct a hearing in
this case to determine whether appellant desires to prosecute his appeal, and, if so,
whether appellant is indigent and, thus entitled to a free record and appointed counsel
on appeal. Our order required the trial judge to see that a record of the hearing is
made, make findings of fact and conclusions of law, and order the trial clerk to
forward a record of the hearing and a supplemental clerk’s record containing the
findings and conclusions. The transcribed record of the hearing and the courts
findings and conclusions were to be filed with the clerk of this court on or before
July 28, 2016. On July 12, 2016, the trial court held a hearing at which the State
appeared, but appellant did not appear. A record of the hearing was filed July 20,
2016. The trial court noted on the record that at trial appellant represented himself,
did not indicate any indigency issues, and filed paperwork saying the court has no
jurisdiction to administer his estate. The trial court did not make any findings of fact
as to whether appellant has abandoned his appeal or whether he is entitled to a free
record and/or appointed counsel on appeal. Accordingly, we issue the following
order.

         The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party. The trial
court’s findings are due on or before September 29, 2016.

         It is so ORDERED.

                                         PER CURIAM




                                           2